Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 2 is further objected to as being rejected under 35 USC 112b.  The applicant, prior to Claim 2 being in condition for allowance, must overcome said rejection.

Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, it is not clear how “A head-mounted display, comprising: a display element configured to, for imaging light including red light, green light, and blue light, use different opening ratios depending on a wavelength band for displaying an image”.  The applicant at paragraph 0054 of its specification 
Claims 3, 4 and 5 additionally discuss the “opening ratio” and suffer from the same lack of clarity and are also rejected for the reasons stated above.  Claims 2 and 6-13  are dependent on claim 1 and inherit the same deficiencies.

Claims 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al., US Patent Application (20210341702), hereinafter “He” and Robbins et al., US Patent (8681073), hereinafter “Robbins”

A head-mounted display, comprising: a display element configured to, for imaging light including red light, green light, and blue light, use different opening ratios depending on a wavelength band for displaying an image an exemplary see-through display system 10 is depicted. See-through system 10 may be implemented in a wide variety of systems that require or desire color contrast and/or contrast control for display content. For example, system 10 may be a … HMD system [Robbins col 3 lines 46-52] Display 22 can include a projector or other optics for providing display content to combiner 26 [Robbins col 4 lines 19-22] The image frame preferably includes pixels having color and intensity [Robbins col 4 lines 36-38];
Processor 30 using module 32 operates to adjust intensity (e.g., luminance) or color of the pixels in the video frame in accordance with data received from ambient sensor 40 … ambient sensor 40 provides an image or video frame including pixels associated with a scene 48 (e.g., an outside scene) of display system 10. [Robbins col 4 lines 39-44] The data in the image frame from ambient sensor 40 is preferably representative of the ambient light in scene 48. Processor 32 processes the data from ambient sensor 40 to determine if pixels associated with the image frame from image generator 50 need to be adjusted. Pixels can be adjusted in intensity (e.g., luminance or brightness) or color. … if color balance associated with image content is affected by color or brightness from ambient illumination, processor 30 can adjust brightness or color. [Robbins col 4 lines 45-60]
Robbins does not teach but He teaches a yellowing optical member that is disposed on an optical path of imaging light emitted from the display element, and turns yellow with age  reliability of the active light emitting module 1 in the terminal is reduced due to aging, and the optical element 14 in the active light emitting module 1 may be damaged or fall off due to water penetration, erosion, or the like. In this case, the laser light emitted by the laser 18 in the active light emitting module 1 leak out [He para 0095]; and 
a yellowing degree estimation unit configured to estimate, a conductive layer is disposed on a surface of the optical element 14 to monitor the damage or fall-off status of the optical element 14 [He para 0096] by prediction or detection, a yellowing degree of the yellowing optical member with age   a damage or fall-off status of the optical element 14 in the active light emitting module 1 needs to be monitored, so that when the optical element 14 is damaged or falls off a response measure such as turning off the laser 18 is taken in a timely manner, to avoid leakage of the laser light emitted by the laser 18. [He para 0096]; 
Robbins discloses a method of controlling a see-through display includes receiving a sensor signal. The sensor signal provides a representation of an image associated with a view of an outside scene. The method also includes receiving a video frame having pixels. Each of the pixels has a color and intensity. The method further includes changing the color or the intensity of selected pixels of the pixels in response to the sensor signal on a zonal or pixel basis. Robbins further discloses HMD systems advantageously allow the flight crew to maintain eye contact with the outside environment while simultaneously viewing information from aircraft systems and sensors in a graphical and alphanumeric format overlaying the outside world view on a computer.
He discloses a lens, an active light emitting module, and a terminal and relates to the field of electronic terminal device technologies, so as to protect a conductive layer on an optical element, and reduce a risk that the conductive layer is damaged by static electricity. The lens includes a lens tube and the optical element mounted in the lens tube. The lens tube has a top surface, and a conductive layer is disposed on a surface that is of the optical dement and that faces a side on which the top surface is located. The lens further includes: an antistatic structure disposed on the top surface, and an 
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the inventions of Robbins and He.  He is capable of detecting aging of optical elements by detecting a yellowish light emitted from the display which can be used by Robbin’s luminance adjusting circuits to produce a brighter and clearer image on the display.
Regarding claim 4 He and Robbins teaches everything above, (see claim 1). In addition  Robbins teaches wherein the luminance adjustment unit adjusts the luminance between the red light, the green light and the blue light in accordance with a difference between the opening ratios. Processor 30 using module 32 operates to adjust intensity (e.g., luminance) or color of the pixels in the video frame in accordance with data received from ambient sensor 40 … ambient sensor 40 provides an image or video frame including pixels associated with a scene 48 (e.g., an outside scene) of display system 10. [Robbins col 4 lines 39-44] The data in the image frame from ambient sensor 40 is preferably representative of the ambient light in scene 48. Processor 32 processes the data from ambient sensor 40 to determine if pixels associated with the image frame from image generator 50 need to be adjusted. Pixels can be adjusted in intensity (e.g., luminance or brightness) or color. … if color balance associated with image content is affected by color or brightness from ambient illumination, processor 30 can adjust brightness or color. [Robbins col 4 lines 45-60]

Regarding claim 5 He and Robbins teaches everything above, (see claim 1). In addition  Robbins teaches wherein in the display element, an opening ratio for the blue light is larger than opening ratios for the red light and the green light and the luminance adjustment unit initially sets a luminance of the red light and a luminance of the green light to be larger than a luminance of the blue light, and increases the luminance of the blue light in accordance with yellowing of the yellowing optical member with age. Processor 30 using module 32 operates to adjust intensity (e.g., luminance) or color of the pixels in the video frame in accordance with data received from ambient sensor 40 … ambient sensor 40 provides an image or video frame including pixels associated with a scene 48 (e.g., an outside scene) of display system 10. [Robbins col 4 lines 39-44] The data in the image frame from ambient sensor 40 is preferably representative of the ambient light in scene 48. Processor 32 processes the data from ambient sensor 40 to determine if pixels associated with the image frame from image generator 50 need to be adjusted. Pixels can be adjusted in intensity (e.g., luminance or brightness) or color. … if color balance associated with image content is affected by color or brightness from ambient illumination, processor 30 can adjust brightness or color. [Robbins col 4 lines 45-60]
For details, refer to FIG. 5a to FIG. 5c. A conductive layer 20 is disposed on the surface that is of the optical element 14 and that is opposite to the laser 18. The conductive layer 20 includes a detection line 20-1. A material of the detection line 20-1 is a transparent conductive material such as GO (indium tin oxide). IZO (indium zinc oxide), IGZO (indium gallium zinc oxide), or ITZO (indium tin zinc oxide). Two ends of the detection line 20-1 are connected to the microprocessor 19 through conducting wires 21. The detection line 20-1, the conducting wires 21, and the microprocessor 19 form a loop, and the loop is referred to as a monitoring circuit below [He para 0096]

Regarding claim 9 He and Robbins teaches everything above, (see claim 7). In addition Robbins teaches wherein the inspection device has a sensor that senses blue laser light passing through the yellowing optical member. The data in the image frame from ambient sensor 40 is preferably representative of the ambient light in scene 48. Processor 32 processes the data from ambient sensor 40 to determine if pixels associated with the image frame from image generator 50 need to be adjusted. Pixels can be adjusted in intensity (e.g., luminance or brightness) or color. … if color balance associated with image content is affected by color or brightness from ambient illumination, processor 30 can adjust brightness or color. [Robbins col 4 lines 45-60]

Regarding claim10 He and Robbins teaches everything above, (see claim 1). In addition  He teaches wherein the display element includes a self-light-emitting type element that emits the imaging light. the active light emitting module 1, a type of the laser [He para 0093]

Claims 3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, Robbins and further in view of Hoshino et al., US Patent Application (20140327360), hereinafter ”Hoshino”

Regarding claim 3 He and Robbins teaches everything above, (see claim 1). In addition  He and Robbins do not teach but Hoshino teaches wherein an opening ratio of an opening area for the blue light SB to an entire opening area satisfies 0.3 < <0.6 The color liquid crystal panel 105 has a plurality of pixels including R sub-pixels that cause red light to pass through, G sub-pixels that cause green light to pass through, and B sub-pixels that cause blue light to pass through, and controls the brightness of the emitted white light for each of the sub-pixels to display a color image [Hoshino para 0059]

Robbins discloses a method of controlling a see-through display includes receiving a sensor signal. The sensor signal provides a representation of an image associated with a view of an outside scene. The method also includes receiving a video frame having pixels. Each of the pixels has a color and intensity. The method further 
	He discloses a lens, an active light emitting module, and a terminal and relates to the field of electronic terminal device technologies, so as to protect a conductive layer on an optical element, and reduce a risk that the conductive layer is damaged by static electricity. The lens includes a lens tube and the optical element mounted in the lens tube. The lens tube has a top surface, and a conductive layer is disposed on a surface that is of the optical dement and that faces a side on which the top surface is located. The lens further includes: an antistatic structure disposed on the top surface, and an electrostatic conducting wire disposed in a tube wall or on an inner surface or an outer surface of the lens tube. One end of the electrostatic conducting wire is electrically connected to the antistatic structure, and the other end is grounded. The lens is mounted in the active light emitting module, and the active light emitting module is applied to the terminal, to assist the terminal in implementing a function such as 3D sensing.
	Hoshino discloses a light source substrate having a light emission unit; an optical sheet facing the light emission unit; a plurality of detection units configured to detect light; and an adjustment unit configured to adjust light emission brightness of the light emission unit on the basis of detection values of two or more of the detection units, the 
	Prior to the effective date of the invention, it would have been obvious to one skilled in the art to combine the teachings of Robbins, He and Hoshino.  He is capable of detecting aging of optical elements by detecting a yellowish light emitted from the display which can be used by Robbin’s luminance adjusting circuits to produce a brighter and clearer image on the display.  Hoshino can also determine the effects of aging on an optical sheet in adjusting the luminance as detected from Robbins’ sensors.

Regarding claim 6 He and Robbins teaches everything above, (see claim 1). In addition  He and Robbins do not teach but Hoshino teaches wherein the yellowing degree estimation unit includes prediction table data that is obtained by predicting a yellowing degree of the yellowing optical member with age based on material properties of the yellowing optical member. Specifically, using information (a table or a function) expressing the correspondence relationship between the total lighting time and the ambient temperature and the directivity, it is possible to determine the position at which the estimated detection value is estimated based on current total lighting time and ambient temperature. [Hoshino para 0126]

For details, refer to FIG. 5a to FIG. 5c. A conductive layer 20 is disposed on the surface that is of the optical element 14 and that is opposite to the laser 18. The conductive layer 20 includes a detection line 20-1. A material of the detection line 20-1 is a transparent conductive material such as GO (indium tin oxide). IZO (indium zinc oxide), IGZO (indium gallium zinc oxide), or ITZO (indium tin zinc oxide). Two ends of the detection line 20-1 are connected to the microprocessor 19 through conducting wires 21. The detection line 20-1, the conducting wires 21, and the microprocessor 19 form a loop, and the loop is referred to as a monitoring circuit below [He para 0096]
	an inspection device that inspects a current yellowing degree of the yellowing optical member, and modifies the prediction table data in accordance with a result of the inspection by the inspection device. For details, refer to FIG. 5a to FIG. 5c. A conductive layer 20 is disposed on the surface that is of the optical element 14 and that is opposite to the laser 18. The conductive layer 20 includes a detection line 20-1. …The detection line 20-1, the conducting wires 21, and the microprocessor 19 form a loop, and the loop is referred to as a monitoring circuit below [He para 0096] ( it would be within the skill of one of ordinary knowledge to combine Hoshino table within the loop system of He to track updates)
	He does not teach but Hoshino teaches wherein the yellowing degree estimation unit includes prediction table data obtained by predicting a yellowing degree of the  Specifically, using information (a table or a function) expressing the correspondence relationship between the total lighting time and the ambient temperature and the directivity, it is possible to determine the position at which the estimated detection value is estimated based on current total lighting time and ambient temperature. [Hoshino para 0126] and 

Claims 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over He, Robbins and further in view of Nishi US Patent Application (20070018124), hereinafter “Nishi”

11. The head-mounted display according to claim 1, wherein the yellowing optical member is a high refractive index member having a higher refractive index than that of another optical member among optical members disposed on an optical path of the imaging light. it will be considered how to obtain a larger field of view. In order to obtain a still larger field of view angle on the nose side, the diameters of the convex lenses are to be made still larger, and glass materials having a higher refractive index are to be used. Nishi para 0167]

Robbins discloses a method of controlling a see-through display includes receiving a sensor signal. The sensor signal provides a representation of an image associated with a view of an outside scene. The method also includes receiving a video frame having pixels. Each of the pixels has a color and intensity. The method further includes 
	He discloses a lens, an active light emitting module, and a terminal and relates to the field of electronic terminal device technologies, so as to protect a conductive layer on an optical element, and reduce a risk that the conductive layer is damaged by static electricity. The lens includes a lens tube and the optical element mounted in the lens tube. The lens tube has a top surface, and a conductive layer is disposed on a surface that is of the optical dement and that faces a side on which the top surface is located. The lens further includes: an antistatic structure disposed on the top surface, and an electrostatic conducting wire disposed in a tube wall or on an inner surface or an outer surface of the lens tube. One end of the electrostatic conducting wire is electrically connected to the antistatic structure, and the other end is grounded. The lens is mounted in the active light emitting module, and the active light emitting module is applied to the terminal, to assist the terminal in implementing a function such as 3D sensing.
	Nishi discloses a HMD display system in which one lens surface of the convex lenses (L21, L22) which are located near to pupil H of the eyeball and with respect to which the deflection angles of the light beams are larger is made a conic surface having a conic constant K<0 and, at the same time, such that, to correct the chromatic 
	Prior to the effective date of the invention, it would have been obvious to one skilled in the art to combine the teachings of Robbins, He and Nishi.  He is capable of detecting aging of optical elements by detecting a yellowish light emitted from the display which can be used by Robbin’s luminance adjusting circuits to produce a brighter and clearer image on the display.  Nishi adds high quality optics made from glass to improve the image quality.


12. The head-mounted display according to claim 1, wherein the yellowing optical member constitutes a folding optical system. In order to obtain a still larger field of view angle on the nose side, the diameters of the convex lenses are to be made still larger, and glass materials having a higher refractive index are to be used. Nishi para 0167]

FIGS. 4A-4D, a method to improve various aberrations is devised in which to reduce the chromatic aberration, as the glass material for the convex lenses near to the pupil, a glass material having a low refractive index but also having a low color dispersion is used to improve the chromatic aberration and in which by making the conic coefficient k.ltoreq.1, the curvature at the lens periphery is reduced  [Nishi para 0189]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694